On Petition for Rehearing.
Dausman, J.
Counsel urge that we have erred in holding that there is no evidence tending to show that appellee had control of the electrical equipment within the» building. They contend that certain statements printed on the back of the sheet of paper on the face of which the contract was written constitute some evidence from which the jurors might have concluded that the appellee had such control. In that contention, counsel are clearly mistaken. It is evident that, in the preparation of the contract, a printed form was used, which form was kept in stock for general purposes. The contract recites that the company agree to furnish electricity to the consumer “subject to the rules and regulations printed on the back of this contract.” In the rules and regulations to which reference is thus made, something is said about appli*657anees “installed in the premises by the company at its expense” and which are to remain the property of the company. There is not the least spark of evidence that any appliances were installed by the company. On the contrary, it is conceded by appellant that the company did nothing more than connect its wire with Elbrecht’s switchboard and deliver current thereto. That is all the company contracted to do. Consequently, the rules relating to appliances, printed on the back of the paper, are not germane to the subject-matter of the contract itself and cannot be regarded legitimately as having any bearing whatsoever upon the controversy involved in this action.
Rehearing denied.